Citation Nr: 1107741	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-31 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for status 
post fracture of the left wrist for the time period from November 
20, 2003 to May 14, 2009.

2.  Entitlement to a rating greater than 40 percent for status 
post fracture of the left wrist for the time period since May 15, 
2009.

3.  Entitlement to an increased rating for compression fracture 
of T-7, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for compression fracture 
of T-8, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of fracture 
of the metacarpophalangeal joint of the right ring finger and 
rupture of the extensor tendon of the distal phalangeal joint of 
the right middle finger, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a compensable rating for laceration scar of 
the right middle finger.

7.  Entitlement to an initial compensable evaluation for retained 
foreign body in the left eye.

8.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to August 
1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In August 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for further 
evidentiary development.

The issue of entitlement to an increased rating for open 
angle glaucoma has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over the claim, which is referred to the AOJ for 
appropriate action.  

The issues of entitlement to an initial compensable evaluation 
for retained foreign body in the left eye and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the time period from November 20, 2003 to May 14, 2009, 
the Veteran's left (minor) wrist disability was shown to result 
in ankylosis in any other position except favorable, but was not 
shown to result in unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.

2.  For the time period since May 15, 2009, the Veteran's left 
wrist disability has been assigned the maximum schedular rating 
for ankylosis, and is not shown to result in loss of use of hand 
for special monthly compensation purposes. 

3.  The Veteran's residuals of compression fractures to T-7 and 
T-8 have not resulted in moderate limitation of dorsal spine 
motion, forward flexion of the thoracolumbar spine of 60 degrees 
or less, combined thoracolumbar spine motion of 120 degrees or 
less, or muscle spasm or guarding is severe enough to result in 
an abnormal gait or abnormal spinal contour.

4.  The Veteran's service-connected right ring and middle finger 
disabilities result in a right middle finger contracture of the 
distal interphalangeal (DIP) joint at 40 degrees, noncompensable 
limitation of right long finger DIP and proximal interphalangeal 
(PIP) joint motion, and no significant impairment upon overall 
right hand functioning.

5.  The Veteran's right middle finger laceration scar is a 
superficial, stable scar which is not painful on examination, 
covers an area of less than 144 inches (929 sq. cm), and does not 
result in any limitation of motion or functional impairment of 
the part affected.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 30 
percent for status post fracture of the left wrist for the time 
period from November 20, 2003 to May 14, 2009 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5214, 5215 (2010).

2.  The criteria for entitlement to a rating greater than 40 
percent for status post fracture of the left wrist for the time 
period since May 15, 2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.63, 
4.71a, DCs 5214, 5215 (2010).

3.  The criteria for entitlement to a rating greater than 10 
percent for compression fracture of T-7 have not been met.  
38 U.S.C.A. § 1155, 5107, 5110 (West 2002); 38 C.F.R. § 4.71a, 
DCs 5285, 5291 (2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 
4.45, DC 5235 (2010).

4.  The criteria for entitlement to a rating greater than 10 
percent for compression fracture of T-8 have not been met.  
38 U.S.C.A. § 1155, 5107, 5110 (West 2002); 38 C.F.R. § 4.71a, 
DCs 5285, 5291 (2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 
4.45, DC 5235 (2010).

5.  The criteria for entitlement to a rating greater than 10 
percent for residuals of fracture of the metacarpophalangeal 
joint of the right ring finger and rupture of the extensor tendon 
of the distal phalangeal joint of the right middle finger have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, Evaluation of Ankylosis 
or Limitation of Motion of Single or Multiple Digits of the Hand, 
DCs 5219, 5223, 5225, 5226, 5229 (2010).

6.  The criteria of entitlement to a compensable rating for 
laceration scar of the right middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.71a, 4.118, DCs 7801-05 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, separate ratings may also be assigned for 
separate periods of time based on the facts found.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The provisions of 38 C.F.R. § 4.31 indicate that a zero percent 
evaluation will be assigned when the symptomatology required for 
a compensable rating is not shown.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 




Left wrist disability

The Veteran claims entitlement to higher ratings for his left 
wrist disability.  He reports constant left wrist pain with an 
inability to actively move the wrist.  He reports ankylosis of 
the left wrist which prevents him from performing many activities 
of daily living as well as work functions.

Applying the applicable criteria to the facts of the case, the 
Board finds that the Veteran is entitled to a rating greater than 
30 percent for service-connected left wrist disability for the 
time periods from November 20, 2003 to May 14, 2009, but no 
higher.  In this respect, the credible lay and medical evidence 
shows that the Veteran's left (minor - the Veteran is right 
handed) wrist disability resulted in ankylosis in any other 
position except favorable, but was not shown to result in 
unfavorable ankylosis in any degree of palmar flexion, or with 
ulnar or radial deviation.

With respect to the time period since May 15, 2009, the Board 
also finds that the Veteran is not entitled to a rating greater 
than 40 percent for service-connected left wrist disability has 
he has been assigned the maximum schedular rating for ankylosis, 
and does not experience loss of use of the left hand for special 
monthly compensation purposes.

Historically, the Veteran fractured his left radius during active 
military service.  An RO rating decision dated August 1990 
granted service connection for status post fracture of the left 
wrist, and assigned an initial 10 percent rating under DC "5299-
5215."  

The RO's use of a hyphenated diagnostic code may be read to 
indicate that the service-connected left wrist disability was 
rated by analogy based upon residual limitation of motion under 
DC 5215.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part and 
"99").  

DC 5215 provides that a 10 percent evaluation is assignable for 
limitation of motion of the major or minor wrist with palmar 
flexion limited in line with the forearm or dorsiflexion less 
than 15 degrees.  38 C.F.R. § 4.71a, DC 5214.  Normal range of 
motion of the wrist is: dorsiflexion (extension) to 70 degrees, 
palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and 
radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

Notably, the 10 percent rating under DC 5215 is the maximum 
available rating under this diagnostic code, and no other 
diagnostic code evaluates limitation of motion.  As such, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot provide a basis 
for a higher rating because the Veteran is already receiving the 
highest rating predicated on limitation of motion.  Spencer v. 
West, 13 Vet. App. 376, 382 (2000).

DC 5214 provides that an evaluation of 20 percent is assignable 
for favorable ankylosis of the minor wrist in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, DC 5214.  A 30 percent rating 
is warranted for ankylosis of the minor wrist in any other 
position except favorable.  Id.  A maximum 40 percent rating is 
warranted for unfavorable ankylosis of the minor wrist in any 
degree of palmar flexion, or with ulnar or radial deviation.  Id.

It is noted that for VA purposes, "loss of use of a hand" is 
defined as no effective function remaining other than that which 
would be equally well served by an amputation stump at the site 
of election below the elbow with use of a suitable prosthetic 
appliance.  The determination is made on the basis of the actual 
remaining function, whether the acts of grasping, manipulation, 
etc., in the case of the hand, could be accomplished equally well 
by an amputation stump with prosthesis.  38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63.

Notably, in December 2000, the Veteran incurred multiple traumas 
after falling down a staircase.  History provided by Rescue and 
Police indicated that the Veteran had been drinking heavily, and 
had been found lying at the base of the staircase face down in a 
pool of blood.  The initial emergency room record reflected 
diagnoses of multiple facial fractures, alcohol intoxication and 
right thumb dislocation and laceration.

In a statement received in February 2004, the Veteran alleged 
that his falling injury in 2000 was due to a loss of grip on the 
stair rail presumably due to service-connected left wrist and/or 
right finger disabilities.  He reported being found at the base 
of the stairs in a coma.   However, in a statement received in 
October 2006, the Veteran reported having "no recall of what 
happened" before, during and after the 2000 accident, providing 
evidence against his own claim.

In any event, the Veteran's subsequent medical records related to 
the December 2000 accident reflects residuals that included left 
maxillary and zygoma fractures, right mastoid fracture, 
dislocation and fracture of the right thumb, right index finger 
metacarpal pad fracture, left-sided Bell's palsy, and post-
traumatic head injury with residual cognitive and memory 
dysfunction as well as probable secondary partial complex seizure 
disorder.

The Veteran filed the current claim for an increased rating for 
left wrist disability in November 2003.  On VA Compensation and 
Pension (C&P) examination in February 2004, the Veteran reported 
left wrist pain of 7/10 severity with left hand weakness.  He 
described an inability to bend his wrist.  This condition did not 
result in any significant loss of time from work as he worked in 
a supervisory capacity.  With regard to self-care, the Veteran 
reported difficulty with putting on pants and tying shoes.  With 
respect to recreational activities, he wore a left splint for 
golfing activities.  On physical examination, the Veteran's left 
wrist demonstrated no dorsiflexion either actively or passively.  
Radial deviation was 10 out of 20 degrees, and ulnar deviation 
was 20 out of 45 degrees.  There were no neurologic 
abnormalities.  There was tenderness but no edema of the left 
wrist.  No clicks or crepitus were present with active or passive 
motion.  The examiner diagnosed the Veteran with moderate 
degenerative joint disease of the left wrist status post left 
wrist fracture.  The examiner stated that the Veteran "has 
essential functional fusion of the left wrist."

By rating decision dated June 2004, the RO increased the 
evaluation for left wrist disability to 20 percent disabling 
effective to the date of claim; November 20, 2003.

On review of the lay and medical evidence, the Board finds that 
the criteria for a 30 percent rating, but no higher, have been 
met.  In this respect, the VA examiner in February 2004 found no 
active motion in dorsiflexion and determined that the Veteran had 
a functional fusion of the left wrist.  The extent of ankylosis, 
in the neutral position, by definition results in ankylosis in a 
position other than favorable.  See 38 C.F.R. § 4.71a, DC 5214; 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Note (1) (noting that position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, and that only this position is considered favorable).

However, the Board cannot find a basis for a higher rating still.  
In this respect, the Veteran's left wrist was not shown to result 
in unfavorable ankylosis in any degree of palmar flexion, or with 
ulnar or radial deviation.

A January 2005 VA clinical record noted the Veteran to have 
limited mobility of both hands but that he nonetheless did well 
with the left hand, providing evidence against this claim. 

A September 2005 private neurology examination report described 
the Veteran as having fusion of the left wrist. 

Clinical records from the Naval Ambulatory Center included the 
results from a November 2005 X-ray examination of the wrist that 
was interpreted as showing a densely sclerotic osseous fragment 
at the base of the scaphoid, which could be the sequelae of non-
union.  Marked degenerative changes were evident at the 
radiocarpal joint.  A June 2007 clinical record described the 
Veteran as being unable to close his hand.

Overall, these clinical records do not provide any direct 
evidence in support of an award greater than 30 percent for left 
wrist disability, as they fail to medically describe left wrist 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.

On VA C&P examination in July 2007, the Veteran reported a 
worsening of this left wrist disability following a fall in 2000.  
He reported pain of 10/10 severity with any kind of effort.  
Otherwise, his pain was around 6/10 severity on a daily basis.  
He had daily flares which lasted anywhere from several minutes to 
several hours.  Aggravating activities included any sort of 
twisting motion, weather and lifting heavy objects.  He used an 
ACE wrap as an assistive device.  His disability impacted his 
activities of daily living such as difficulty with pushing a lawn 
mower, driving, golfing, tying his shoes, and buttoning his 
shirt.  

On physical examination, the left wrist had no palmar flexion or 
dorsiflexion.  The left wrist radially deviated to 10 degrees and 
ulnar deviated to 20 degrees.  The Veteran was not able to 
perform any repetitive testing, but was able to sign his 
signature.  X-ray examination was interpreted as showing old 
fracture of the navicular bone and degenerative changes.  The 
examiner diagnosed status post left wrist fracture.

Overall, the July 2007 VA C&P examination report provides 
evidence against an award for a higher disability evaluation for 
the left wrist disability, as it showed no palmar flexion or 
dorsiflexion but active radial deviation to 10 degrees and ulnar 
deviation to 20 degrees.  These findings are consistent with 
ankylosis of palmar and dorsiflexion in neutral position.  The 
Veteran's left wrist was not shown to result in unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation.

In a statement received in November 2007, the Veteran described 
loss of all left wrist motion to the point where he was unable to 
work with his hand.

At a Board hearing in May 2008, the Veteran reported a complete 
loss of lateral/vertical left wrist motion.  He had difficulty 
holding objects in his hands.  For example, he described dropping 
coffee cups.  He recalled doctors speaking about ankylosis 
involving his left wrist.  He could no longer perform the 
functions of his prior jobs which required the use of his hands 
and heavy equipment.

In a statement received in September 2008, the Veteran reported 
having almost no grip strength of the left wrist/hand, 
significant deformity, and an evident loss of palmar and radial 
deviation.

Overall, the Veteran's statements do not provide any direct 
evidence in support of an award higher than the above findings as 
they fail to medically describe left wrist ankylosis in any 
degree of palmar flexion, or with ulnar or radial deviation.

On VA C&P examination in May 2009, the Veteran's left wrist 
demonstrated dorsiflexion to 10 degrees four times with definite 
ankylosis, but no pain, weakness, fatigue or lack of endurance.  
There was palmar flexion to 10 degrees four times with no pain, 
weakness, fatigue or lack of endurance.  However, there was 
definite ankylosis with limited motion.  Right wrist radial 
deviation and ulnar deviation was to 5 degrees four times with no 
pain, weakness, fatigue or lack of endurance.  The Veteran had a 
mild to weak grip in his left hand.  He opposed his fingers to 
the thumb and had a reasonable grip.  The examiner indicated that 
the Veteran had evident ankylosis on examination.  The Veteran 
did not use assistive devices.  He was not working, and 
activities of daily living were not particularly affected by this 
disability.  There was no increased pain on repetitive movements, 
and no history of flare-ups.  The examiner diagnosed severe 
ankylosis of the left wrist secondary to healed fracture.

By rating decision dated June 2010, the RO awarded the Veteran 
the maximum 40 percent rating under DC 5214 based upon its 
interpretation that the clinical findings demonstrated 
unfavorable ankylosis of the wrist in palmar flexion.

Thus, the issues before the Board is whether a 40 percent rating 
was warranted prior to May 15, 2009 and whether a rating greater 
than 40 percent is warranted since May 15, 2009 (which would be 
limited to a finding of loss of use for special compensation 
purposes).

As for the time period prior to May 15, 2009, the Board has 
already addressed multiple pieces of lay and medical evidence 
which do not meet or more nearly approximate the criteria for 
left wrist ankylosis in any degree of palmar flexion, or with 
ulnar or radial deviation.

As for after May 15, 2009, an August 2010 VA C&P examiner 
described the Veteran's left wrist as demonstrating dorsiflexion 
to 10 degrees four times with severe discomfort and pain absent 
weakness, fatigue or lack of endurance.  There was palmar flexion 
to 20 degrees four times with pain with no weakness, fatigue, or 
lack of endurance.  There was wrist ulnar deviation to 20 degrees 
four times with discomfort, but no pain, weakness, fatigue or 
lack of endurance.  The examiner described the Veteran has having 
severe left wrist pain and limitations.  His activities of daily 
living were moderately affected due to severe limitation of 
motion.  The joint was noted to be increasingly painful on 
movement.  The examiner offered assessments of severe limitation 
of left wrist motion, and progressive ankylosis of the left 
wrist.  The examiner further described the ankylosis by 
definition as being "favorable" on examination.  The wrist was 
significantly impaired but mildly to moderately functionally 
impaired. 

Overall, the August 2010 VA C&P examination report provides 
strong evidence against this claim, demonstrating that the 
Veteran has actual use of the left hand with an overall 
impairment between mild and moderate in degree.

In so finding, the Board acknowledges the Veteran's statements 
alleging essentially no use of this left hand.  Unfortunately, 
the Veteran's descriptions of functional limitations have been 
inconsistent and unreliable.  For example, the Veteran initially 
described golfing, albeit with a splint, during his February 2004 
VA C&P examination.  In January 2005, he reported to a VA 
examiner of having limited left hand mobility but nonetheless 
doing well with the left hand.  In June 2007, a private clinician 
reported the Veteran as being unable to unable to close his hand.  
The next month, the Veteran report difficulty, but an ability, to 
push a lawn mower, drive, golf, tie his shoes, and button his 
shirt.  

However, in November 2007, the Veteran described loss of all left 
wrist motion to the point where he was unable to work with his 
hand.  In May 2008, the Veteran reported difficulty holding 
objects in his hands and, in September 2008, the Veteran reported 
having almost no grip strength of the left wrist/hand.  Yet, 
despite all of these limitations, the Veteran was evaluated for a 
claimed foot disability in August 2010 at which time the Veteran 
reported being very active and playing golf "regularly."  This 
statement of golfing regularly is not consistent with his prior 
reports of limitations and, certainly, is not consistent with a 
finding of actual loss of use of the left hand.

In any event, the Board finds that the Veteran's perceptions 
regarding his disability limitations are greatly outweighed by 
the findings of the medically trained clinicians in this case, 
who have greater expertise and training than the Veteran in 
evaluating the extent of impairment related to the service-
connected left wrist disability.  

As the preponderance of the evidence is against higher ratings 
still, the claims of entitlement to a rating greater than 30 
percent for status post fracture of the left wrist for the time 
period from November 20, 2003 to May 14, 2009 as well as 
entitlement to a rating greater than 40 percent for status post 
fracture of the left wrist for the time period since May 15, 2009 
must be denied.  38 U.S.C.A. § 5107(b).

Compression fractures of T-7 and T-8

The Veteran claims entitlement to higher ratings for his service-
connected compression fractures of T7 and T8, which are 
separately evaluated as 10 percent disabling.  He reports a 
progressive worsening of thoracic spine pain which interferes 
with his activities of daily living and ability to work.

Historically, the Veteran fractured his 7th and 8th vertebrae in 
1977.  An August 1990 RO rating decision granted service 
connection for compression fractures of T-7 and T-8, and assigned 
separate 10 percent ratings under DC 5285.

At that time, the criteria of DC 5285 evaluated residuals of a 
fracture of the vertebra.  38 C.F.R. § 4.71a, DC 5285 (1989).  A 
100 percent rating was warranted with cord involvement and the 
Veteran bedridden and requiring long leg braces.  A 60 percent 
rating was provided when there was no cord involvement but there 
was abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the disability was to be rated on the basis of 
limitation of motion or muscle spasm with an additional 10 
percent for a demonstrable deformity of a vertebral body to be 
added to the evaluation of the Veteran's disability.  Id. 

VA regulatory criteria separately evaluated limitation of motion 
pertaining to the thoracic (dorsal) and lumbar spine.  See 
generally 38 C.F.R. § 4.71a, DCs 5291, 5292 (1989).  With respect 
to the dorsal spine, DC 5291 provided a noncompensable rating for 
slight limitation of dorsal spine motion.  Id.  A 10 percent 
rating was warranted for moderate limitation of dorsal spine 
motion.  Id.

The Veteran filed the current claim for an increased rating in 
November 2003.  At that time, VA had amended the criteria 
pertaining to evaluating intervertebral disc syndrome (IVDS).  67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, which are effective September 26, 2003.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).

If a law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the Veteran will apply, to 
the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  Because the amendments discussed above have a specified 
effective date without provision for retroactive application, 
they may not be applied prior to the effective date.  As of that 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the Veteran.

The amended regulations provide that DC 5235 (vertebral fracture 
or dislocation), DC 5236 (sacroiliac injury and weakness), DC 
5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), 
DC 5239 (spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), DC 
5243 (IVDS) are evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (unless IVDS is rated under 
the Formula for Rating IVDS Based on Incapacitating Episodes).

According to the General Rating Formula for Diseases and Injuries 
of the Spine, the disability is assessed with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  Notable for this decision, a 10 percent rating is 
warranted for vertebral body fracture with loss of 50 percent or 
more of the height.  When additional disability was present, a 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine which is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or muscle 
spasm or guarding is severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

Importantly, VA changed the criteria to rate the thoracolumbar 
spine as one spinal segment for rating purposes.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note 6.

Note (1) to the General Rating Formula for Diseases and Injuries 
of the Spine states that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, will be evaluated separately, under an appropriate 
diagnostic code.  Note (2) sets forth the normal ranges of motion 
for the spine for purposes of disability evaluation.  (See also 
Plate V).  Specifically, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
is zero to 30 degrees, and left and right lateral rotation is 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (in effect from September 26, 2003).

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a rating greater than 10 percent for 
compression fracture of T-7 as well as a separate 10 percent 
rating for compression fracture of T-8 have not been met for any 
time during the appeal period.  In this respect, the credible lay 
and medical evidence demonstrates that the Veteran's residuals of 
compression fractures to T-7 and T-8 have not resulted in 
moderate limitation of dorsal spine motion, forward flexion of 
the thoracolumbar spine of 60 degrees or less, combined 
thoracolumbar spine motion of 120 degrees or less, or muscle 
spasm or guarding is severe enough to result in an abnormal gait 
or abnormal spinal contour.

On VA C&P examination in February 2004, the Veteran described an 
achy back pain which had worsened since his accident in 2000.  He 
reported a pain level of 8/10 severity which was 3/10 in severity 
on weekends, when he was not working.  He further described 
stiffness, but denied locking, edema or paresthesias.  The 
Veteran described his back pain as essentially a daily phenomenon 
with intensity precipitated by activity.  He had difficulty 
standing for long periods of time outdoors, and climbing ladders.  
The Veteran did not take any time off from work due to his back, 
and did not identify any self-care or recreational deficits.  
However, the Veteran did wear a back brace in golfing activities.  

On examination, the Veteran's spine and hips were in alignment 
with equal leg lengths.  No swelling or spasm was noted to the 
posterior back.  Spinous processes and paravertebral muscles were 
nontender to palpation.  However, the Veteran did identify his 
area of pain when present as being in approximately the T-7 
region.  Musculature was within normal limits.  Gait was normal.  
The thoracolumbar spine showed forward flexion limited to 70 out 
of 90 degrees without pain, extension from 0 to 30 degrees 
without pain, lateral extension from 0 to 30 degrees bilaterally 
without pain, and rotation from 0 to 30 degrees bilaterally 
without pain.  The Veteran had a positive Romberg.  He was able 
to heel walk and toe walk without pain.  There was incoordination 
with tandem walking.  The Veteran was able to squat and duck 
walk.  Straight leg raises were to 90 degrees bilaterally without 
pain.  There were no reflex, sensory or motor abnormalities of 
the lower extremities.  X-ray examination was interpreted as 
showing old compression fractures of T-7 to T-8 absent evidence 
of degenerative changes.

In summary, the VA examiner offered a diagnosis of status post 
compression fracture of T7 and T8 with subjective complaints of 
pain.  The Veteran's physical examination was essentially 
negative except for Romberg testing and tandem walking which the 
examiner attributed as most likely being related to the Veteran's 
head injury in 2000.

Overall, the February 2004 VA C&P examination report provides 
strong evidence against the claims, demonstrating forward flexion 
of the thoracolumbar spine to 70 degrees, combined thoracolumbar 
motion to 220 degrees, and no evidence of guarding or muscle 
spasm.  These findings fall well short of demonstrating moderate 
limitation of dorsal spine motion, forward flexion of the 
thoracolumbar spine of 60 degrees or less, combined thoracolumbar 
spine motion of 120 degrees or less, or muscle spasm or guarding 
is severe enough to result in an abnormal gait or abnormal spinal 
contour.

A February 2004 evaluation in the VA clinical setting noted 
normal inspection, palpation, range of motion, stability and 
muscle strength of the spine.  Similarly, in January 2005, the 
Veteran's spine was reported to show full range of motion.

Clinic records from the Naval Ambulatory Care Center include a 
November 2005 X-ray examination of the thoracic spine which was 
interpreted as showing multilevel kyphotic degenerative changes 
associated with the Veteran's age.  A June 2007 statement from 
the Veteran's treating physician indicated that the Veteran was 
experiencing increasing back pain due to posttraumatic 
osteoarthritis.

Overall, the above-mentioned clinical records do not provide 
direct evidence supportive of these claims, failing to show 
moderate limitation of dorsal spine motion, forward flexion of 
the thoracolumbar spine of 60 degrees or less, combined 
thoracolumbar spine motion of 120 degrees or less, or muscle 
spasm or guarding is severe enough to result in an abnormal gait 
or abnormal spinal contour.  Notably, the Veteran's multilevel 
kyphotic changes of the thoracic spine were attributed to age 
related changes.  There is no opinion to the contrary.

The Veteran underwent additional VA C&P examination in July 2007.  
At that time, the Veteran reported a worsening of thoracic spine 
pain, which on a daily basis constituted a sharp, dull and achy 
pain of 8/10 severity.  He did not have pain flares per se, but 
reported aggravating conditions such as driving long distances, 
sitting for prolonged periods of time, and walking for long 
distances.  The Veteran reported aggravating his back in 2003 
after falling down a ladder.  His back disability impacted in 
activities of daily living by limiting his ability to drive and 
cut the grass.  However, he was able to dress and undress without 
effort.

On physical examination, the Veteran's spine and hips were in 
alignment without swelling, spasm or tenderness.  Musculature 
appeared normal.  The thoracolumbar spine demonstrated 70 degrees 
of flexion before the onset of limiting pain, 20 degrees of 
extension, 30 degrees of lateral extension bilaterally, and 30 
degrees of rotation bilaterally.  The Veteran was able to 
heel/toe and tandem walk which took some effort.  He was able to 
squat and duck walk but with effort.  There was a negative 
Romberg on examination, which had been positive on the prior 
examination.  With three pounds weights on each hand, the Veteran 
was capable of performing 10 forward flexions without complaints 
of pain, fatigue, weakness or lack of strength.  The neurologic 
examination was negative.  X-ray examination showed osteopenia 
with loss of vertebral height at multiple midthoracic levels.  
The examiner offered an assessment of status post compression 
fracture of the thoracic spine.

Overall, the July 2007 VA C&P examination report provides strong 
evidence against the claims, demonstrating forward flexion of the 
thoracolumbar spine to 70 degrees, combined thoracolumbar motion 
to 210 degrees, and no evidence of guarding or muscle spasm.  
These findings fall well short of demonstrating moderate 
limitation of dorsal spine motion, forward flexion of the 
thoracolumbar spine of 60 degrees or less, combined thoracolumbar 
spine motion of 120 degrees or less, or muscle spasm or guarding 
is severe enough to result in an abnormal gait or abnormal spinal 
contour.

In a statement received in November 2007, the Veteran reported a 
worsening of his T7 and T8 fracture residuals to the point where 
he was let go from work due to an inability to meet work demands.

At a Board hearing in May 2008, the Veteran described 
experiencing severe back pain when attempting physical exercise.  
His back was always painful, but he experienced very bad days 
with exertional activity.  He had a loss of balance which had 
caused him to fall on a few occasions.  He could no longer 
perform the functions of his prior jobs which required the use of 
heavy equipment.

In a statement received in September 2008, the Veteran reported 
having kyphotic degenerative changes of the thoracic spine as 
well as disability involving his cervical spine.  

Overall, the Veteran's statements do not provide direct evidence 
supportive of these claims, failing to describe moderate 
limitation of dorsal spine motion, forward flexion of the 
thoracolumbar spine of 60 degrees or less, combined thoracolumbar 
spine motion of 120 degrees or less, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour.  The Veteran did note his current findings of multilevel 
kyphotic changes of the thoracic spine, but he did not argue that 
such findings were attributable to muscle spasm or guarding.

On VA spine examination in May 2009, the Veteran reported a 
history of increasing thoracic spine discomfort.  He did not use 
assistive devices to walk.  He denied any particular effect on 
his activities of daily living, and he was not working.  He had 
increased discomfort on repetitive movements.  He had no history 
of recent flare-ups, hospitalizations or incapacitating episodes.  
On physical examination, the thoracolumbar spine demonstrated 
forward flexion to 80 degrees four times with discomfort, but no 
weakness, fatigue or lack of endurance.  Extension was to 5 
degrees four times limited by movement and pain, but no weakness, 
fatigue or lack of endurance.  Left lateral flexion was to 20 
degrees four times with low back discomfort, but no weakness, 
fatigue or lack of endurance.  Right lateral flexion was to 15 
degrees four times with no pain, weakness, fatigue or lack of 
endurance.  Left lateral rotation was to 20 degrees four times 
with no pain, weakness, fatigue or lack of endurance.  Right 
lateral rotation was to 15 degrees four times with no pain, 
weakness, fatigue or lack of endurance.  The Veteran could stand 
on his toes four times with difficulty, and rotate back to his 
heels with difficulty four times, with no pain, weakness, 
fatigue, or lack of endurance.  He performed half a squat four 
times with no pain, weakness, fatigue, or lack of endurance.  No 
neurologic abnormalities were identified.  The examiner offered 
an assessment of status post compression fracture of T7-T8 with 
question of progression compression.

Overall, the May 2009 VA C&P examination report provides strong 
evidence against the claims, demonstrating forward flexion of the 
thoracolumbar spine to 80 degrees, combined thoracolumbar motion 
to 155 degrees, and no evidence of guarding or muscle spasm.  
These findings fall well short of demonstrating moderate 
limitation of dorsal spine motion, forward flexion of the 
thoracolumbar spine of 60 degrees or less, combined thoracolumbar 
spine motion of 120 degrees or less, or muscle spasm or guarding 
is severe enough to result in an abnormal gait or abnormal spinal 
contour.

The Board has considered whether a higher rating could be awarded 
based upon the Veteran's lay report of symptomatology and 
reported functional impairment.  For example, the Veteran reports 
severe back pain with physical exertion and having no functional 
ability to perform past work activities involving use of heavy 
equipment.  He clearly reports difficulty in activities regarding 
prolonged use, such as standing for long periods of time outdoors 
and climbing ladders.  However, the Veteran's perceptions of 
significant thoracolumbar spine limitations are greatly 
outweighed by the objective medical findings in this case.

For example, the VA C&P examiner in February 2004 found no 
thoracolumbar pain with range of motion testing.  The July 2007 
VA C&P examiner found that the Veteran was able to perform 
repetitive motions with three pound weights on each hand absent 
complaints of pain, fatigue, weakness or lack of strength.  
Similarly, the May 2009 VA C&P examiner found discomfort with 
forward flexion at 80 degrees, limitation of extension to 5 
degrees due to limitation of motion and pain, and left lateral 
flexion limited to 20 degrees due to discomfort.  There were no 
further limitations in any ranges of motion due to symptoms such 
as weakness, fatigue or lack of endurance.  

Overall, the Board finds that the Veteran's 10 percent ratings 
for compression fracture residuals under DC 5285 more than 
adequately contemplate the mild level of thoracolumbar spine 
disability demonstrated, to include slightly painful but 
noncompensable motion loss.  Notably, there is no description of 
vertebral deformity or loss of more than 50 percent of vertebral 
height.  Thus, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45, the Board finds no basis for a higher rating still.  

Alternatively, the Veteran has essentially denied incapacitating 
episodes of thoracolumbar spine pain.  Clearly, there is no 
evidence of incapacitating episodes of thoracolumbar spine 
disability requiring physician treatment and prescription of 
bedrest as required for consideration of a higher rating under DC 
5243.  Additionally, the Veteran does not argue and the evidence 
does not suggest any neurologic aspect of disability related to 
the service-connected residuals of compression fractures of T-7 
and T-8.  As such, there is no basis to provide separate 
evaluations for neurologic and orthopedic aspects of 
thoracolumbar spine disability.

In so deciding, the Board finds that the Veteran's descriptions 
regarding the severity, frequency and duration of his 
thoracolumbar spine symptoms, while competent, are not credible 
when viewed against the entire evidentiary record.  Overall, the 
Board finds that the objective clinical findings by VA physicians 
greatly outweigh the Veteran's contentions, as these examiners 
have greater expertise and training than the Veteran in 
evaluating his type of thoracolumbar spine disability.  This 
medical expertise is important, as it demonstrates that the 
Veteran has a nonservice-connected traumatic brain injury which 
interferes, in part, with his neurologic functioning of the lower 
extremities.  The claims, therefore, are denied.  There is no 
doubt of material fact to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b).
Right ring and middle fingers

The Veteran's STRs reflect that he had a history of laceration of 
the right long finger extensor tendon, right ringer finger injury 
and fractures to the 3rd and 4th metacarpals of the right hand.  
An August 1990 RO rating decision granted service connection for 
residuals of right long finger laceration, fracture residuals of 
the right 3rd metacarpal, and fracture residuals of the right 4th 
metacarpal.  Noncompensable ratings were assigned for each 
disability under DC 5299. 

In addition to the right hand injury in December 2000 reported 
above, the Veteran's medical records from Newport Hospital show 
that, in November 2000, he underwent closed reduction and 
percutaneous pinnings of 4th and 5th metacarpal fractures.  The 
Veteran had sustained an injury several weeks previous.

A May 2001 post-surgical evaluation found that the Veteran's 
right hand demonstrated no swelling, deformity, or tenderness.  
His distal vascular and distal neuromuscular findings were 
intact.  X-ray examination showed healed fractures.  It was 
reported that the Veteran was doing very well, and had resumed 
all of his activities.  The examiner stated that "[a]t this 
point he does not have any limitations."

For purposes of this decision, the Board only evaluates 
disability related to the right long finger and right ring finger 
injuries properly adjudicated and appealed to the Board while 
recognizing that the Veteran often refers to this right thumb, 
index finger and all knuckles as being part of the service-
connected problem.

The Veteran filed the current claim for an increased rating in 
November 2003.  This was after VA revised the criteria for 
evaluating disabilities of individual fingers of the hand 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).

Under the rating criteria that became effective August 26, 2002 
(and thus are solely applicable to this claim), the diagnostic 
codes remained essentially the same based upon ankylosis of the 
individual fingers.  DC 5225 provides a 10 percent rating for 
favorable or unfavorable ankylosis of the index finger while DC 
5226 provides for a 10 percent rating for favorable or 
unfavorable ankylosis of the long finger.  38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, DCs 5225, 5226.  A note to both of 
these diagnostic codes instructs the rater to consider whether 
evaluation as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the hand.

The criteria for DC 5229, pertaining to limitation of motion of 
the index finger or of the long finger, reflect that a 
noncompensable evaluation is warranted for limitation of motion 
of the index finger or the long finger with a gap of less than 
one inch (2.5 centimeters) between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger flexed 
to the extent possible and extension is limited by no more than 
30 degrees.  38 C.F.R. § 4.71a, DC 5229.  An evaluation of 10 
percent under DC 5229 requires limitation of motion of the index 
finger or of the long finger with a gap of one inch (2.5 
centimeters) or more between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger flexed 
to the extent possible and extension is limited by no more than 
30 degrees.  Id.

For the index, long, ring, and little fingers (digits II, III, 
IV, and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (1).  The 
position of function of the hand is with the wrist dorsiflexed 20 
to 30 degrees, the metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 degrees, and the thumb (digit 
I) abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal joint has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees of 
flexion. 

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents the 
overall disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher level 
of evaluation when the level of disability is equally balanced 
between one level and the next higher level.  38 C.F.R. § 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Note (2).

When evaluating ankylosis of the index, long, ring, and little 
fingers, if both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation of 
a bone, evaluate as amputation without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand, Note (3)(i).  If both the 
metacarpophalangeal and proximal interphalangeal joints of a 
digit are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (3)(ii).  

If only the metacarpophalangeal or proximal interphalangeal joint 
is ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent possible, 
evaluate as unfavorable ankylosis.  38 C.F.R. § 4.71a, Evaluation 
of Ankylosis or Limitation of Motion of Single or Multiple Digits 
of the Hand, Note (3)(iii).

If only the metacarpophalangeal or proximal interphalangeal joint 
is ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease of 
the palm, with the finger(s) flexed to the extent possible, 
evaluate as favorable ankylosis.  38 C.F.R. § 4.71a, Evaluation 
of Ankylosis or Limitation of Motion of Single or Multiple Digits 
of the Hand, Note (3)(iv).

DC 5219 provides for a 20 percent rating for unfavorable 
ankylosis of the long and ring fingers of the major hand.  
38 C.F.R. § 4.71a, DC 5219.  DC 5223 provides for a 10 percent 
rating for favorable ankylosis of the long and ring fingers of 
the major hand.  38 C.F.R. § 4.71a, DC 5223.

On VA C&P examination in February 2004, the Veteran reported a 
right hand injury in December 2000 which required two subsequent 
surgical procedures.  His current right hand problems included 
difficulty with gripping.  He rated his right hand pain as 8+/10 
severity with weakness, stiffness and occasional swelling.  He 
had locking of the right 4th finger.  His pain symptoms were 
precipitated by physical activity.  The right hand disability did 
not result in any significant loss of time from work as he worked 
in a supervisory capacity.  With regard to self-care, the Veteran 
reported difficulty with putting on pants and tying shoes.  With 
respect to recreational activities, he reported difficulties with 
activities such as golfing and fishing.  He developed poor 
penmanship after the injuries with handwriting limited to 
printing.  However, the Veteran further reported that his 
penmanship had never been particularly good.  

On physical examination, the Veteran's right hand appeared 
grossly asymmetrical with boney prominence of the right index and 
middle fingers at the MCP joint.  No edema was noted.  There was 
tenderness to palpation of the right MCP joints.  No clicks or 
crepitus were present with active or passive motion, but the 
Veteran did have locking of the ring finger.  This joint could be 
passively extended but not actively extended.  The Veteran had 
right palmar flexion to 40 out of 80 degrees, dorsiflexion of 70 
out of 80 degrees, normal radial deviation to 20 degrees, and 
ulnar deviation of 15 out of 40 degrees.  These ranges of motion 
were all pain free.  The Veteran was unable to fully close his 
right hand due to his middle finger, which his middle DIP 
contracted at approximately 40 degrees.  Otherwise, range of 
motion of the DIP and PIP joints were normal at 80 to 90 degrees.  
He had 5/5 muscle strength with a firm tight fist.  He was able 
to grasp his pen and sign his name, but the signature was 
difficult to read.  The Veteran was able to maintain his fingers 
in abduction against resistance and able to approximate his thumb 
touching all fingertips.  X-ray examination of the right hand and 
wrist demonstrated boney abnormalities at the base of the thumb 
as well as the first and index MCP joint.  Contracture was noted 
at the right middle DIP joint showing injury to the third 
extensor tendon.

In summary, the VA examiner stated that the Veteran voiced 
subjective pain complaints to all MCP joints, status post 
fracture of the 4th MCP joint, with radiological studies showing 
old boney abnormalities at the thumb and index MCP joint.  The 
Veteran had a contracture of the middle finger DIP joint 
secondary to rupture of the distal extensor tender.  He had 
trigger finger of the right 4th finger.

Overall, the February 2004 VA C&P examination report provides 
evidence against a rating greater than 10 percent for the 
service-connected right ring and middle fingers.  In this 
respect, the VA examiner found a right middle finger contracture 
of the DIP joint at 40 degrees, normal right long finger DIP and 
PIP joint motion, an ability to approximate the thumb to touch 
the fingertips, full muscle strength of the right hand and an 
ability to maintain a firm tight fist.

A September 2005 private neurology examination report described 
the Veteran as having abnormal functional movement of the right 
hand due to prior trauma causing some decrease in strength of 
intrinsic hand muscles due to associated pain. 

A November 2005 X-ray examination of the right hand demonstrated 
irregularity of the 2nd, 3rd, 4th and 5th metacarpal heads 
consistent with healed fractures, prominent osteoarthritis 
changes to the carpometacarpal thumb joint, and irregular 
calcification about the middle phalanx on the right long finger 
potentially consistent with posttraumatic origin with 
enthesopathy versus avulsed bony mal deformity.

Overall, the clinical records do not provide direct support for a 
rating greater than 10 percent for the service-connected right 
ring and middle fingers, as it fails to differentiate disability 
attributable to service-connected right ring and middle fingers 
from the nonservice-connected 2nd and 5th metacarpal heads 
fracture residuals as well as the osteoarthritis of the right 
carpometacarpal thumb joint.

The Veteran underwent additional VA C&P examination in July 2007.  
At that time, the Veteran reported a history of intermittent 
right hand pain which became chronic after injury in 2000.  He 
described a constant pain, more like a stiffness, which prevented 
him from making a full fist.  His pain was 5/10 in severity with 
flared daily, lasting anywhere from several hours to several 
days.  Aggravating conditions included weather and making a fist.  
He did not use assistive devices.  His limitations included the 
need to use caution, particularly with tying his shoe laces or 
buttoning his shirt. 

On physical examination, the Veteran's right hand was 
asymmetrical due to swelling.  There was, however, no tenderness 
to palpation per se.  The right 3rd finger was contracted at the 
DIP joint at approximately 40 degrees.  The Veteran had palmar 
flexion to 80 degrees, dorsiflexion to 70 degrees, radial 
deviation to 20 degrees and ulnar deviation to 30 degrees.  The 
Veteran was able to approximate his thumb and touch all 
fingertips.  Musculoskeletal strength was 5/5 bilaterally with 
essentially a firm, tight fist.  With the addition of three pound 
weights, the Veteran was able to give 10 wrist curls without 
complaints of pain, fatigue, weakness, or lack of endurance.  X-
ray examination demonstrated degenerative changes in the right 
wrist carpus with deformities of the metacarpal bones and 
degenerative changes at the carpometacarpal junction.  The 
examiner offered a diagnosis of status post tendon tear of the 
right DIP with resulting contracture.

Overall, the July 2007 VA C&P examination report provides 
evidence against a rating greater than 10 percent for the 
service-connected right ring and middle fingers.  In this 
respect, the VA examiner found a right middle finger contracture 
of the DIP joint at 40 degrees, an ability to approximate the 
thumb to touch the right fingertips, full muscle strength of the 
right hand and an ability to maintain a firm tight fist.

In a statement received in November 2007, the Veteran described 
an inability to close his right hand or hold tools.  He described 
a history of all of his knuckles being broken, including his 
index finger and thumb, which prevented him from returning to 
work.

At a Board hearing in May 2008, the Veteran reported that the 
severity of his right hand disability prevented him from gripping 
a wrench or a golf club due to a history of broken knuckles.  He 
had difficulty holding objects in his hands.  For example, he 
described dropping coffee cups.  He recalled doctors speaking 
about ankylosis involving the back of his right hand.

In a statement received in September 2008, the Veteran reported 
having almost no grip strength of the right hand, irregularities 
of the 2nd, 3rd, and 4th metacarpal heads, and prominent 
osteoarthritis deformities to the right thumb and right long 
finger.

Overall, the Veteran's statements provide very little evidence in 
support of his claims, as he clearly attributes a portion of his 
right hand disability to nonservice-connected thumb disability, 
the index finger and knuckles other than the 3rd and 4th.

On VA examination in May 2009, the Veteran's right middle finger 
demonstrated a catcher's deformity of the distal phalangeal 
interphalangeal joint, which showed results from a healed 
extensor tendon rupture.  The middle finger metacarpophalangeal 
joint flexed to 70 degrees four times with no pain, weakness, 
fatigue or lack of endurance.  The interphalangeal joint flexed 
to 30 degrees four times with no pain, weakness, fatigue or lack 
of endurance.  The distal interphalangeal joint was unable to 
extend actively.  It could be passively moved, but it was in the 
permanent position of an extensor tendon injury.  The examiner 
indicated that the right middle finger healed with deformity of 
the distal finger.  The Veteran did not use assistive devices, he 
was not working, and his activities of daily living were not 
affected.  There was no increased pain on repetitive movements, 
and no history of flare-ups.  The examiner offered a final 
diagnosis of extensor tendon injury to the distal interphalangeal 
joint with a catcher's finger deformity.

With respect to the right ring finger, the Board initially notes 
that the VA examiner was clearly aware that examination involved 
"metacarpophalangeal joint of the right ring finger, and also 
extensor injury to the right middle finger, otherwise known as 
catcher's finger."  The examination report then references 
examination of the right hand and summary for the right middle 
finger, and examination of the "LEFT" ring finger and 
evaluation for the ring finger.  The findings related to the ring 
finger examined are consistent with prior findings for the right 
ring finger.  Thus, the Board is of the opinion that the VA 
examiner inadvertently used the term "left" finger when 
completing the examination report.  On examination, the right 
middle finger interphalangeal joint flexed to 90 degrees four 
times with no pain, weakness, fatigue or lack of endurance.  The 
distal interphalangeal joint flexed to 70 degrees no pain, 
weakness, fatigue or lack of endurance.  The examiner found no 
functional impairment of the right finger.

Overall, the May 2009 VA C&P examination report provides evidence 
against a rating greater than 10 percent for the service-
connected right ring and middle fingers.  In this respect, the VA 
examiner found no active right ring finger motion at the distal 
interphalangeal joint but flexion of the metacarpophalangeal 
joint to 70 degrees and flexion of the interphalangeal joint to 
30 degrees.  Furthermore, the VA examiner found right middle 
finger interphalangeal joint flexion to 90 degrees and distal 
interphalangeal joint flexion to 70 degrees.

In August 2010, the Veteran underwent additional VA examination 
of his right wrist.  The VA examiner found that the Veteran 
demonstrated moderate limitation of right wrist motion.

Overall, the findings from this examination report do not provide 
evidence for or against the claim, as it reflects an assessment 
of nonservice-connected right wrist functioning and provides no 
opinion relating the service-connected right ring and middle 
fingers as contributing to any right wrist functional impairment.

The Board has considered whether a higher rating could be awarded 
based upon the Veteran's lay report of symptomatology and 
reported functional impairment.  For example, the Veteran appears 
to report a progressive worsening of right hand functioning to 
the point where he can no longer use his right hand.  However, 
the Veteran's perceptions of disability related to the service-
connected right ring and middle fingers at issue are self-
contradictory and are not borne out by the overall clinical 
findings.  

For example, the Veteran testified before the undersigned in May 
2008 that he could no longer grip a wrench or a golf club due to 
his right hand disability.  However, during an August 2010 VA C&P 
examination for an unrelated foot claim, the Veteran reported 
being very active and playing golf "regularly" which 
contradicts his May 2008 testimony.  

This lack of consistency and candor significantly affects his 
credibility and the probative value of his arguments and 
assertions regarding all claims.  

Furthermore, as reported above, the record documents that the 
Veteran incurred fractures of the right 4th and 5th metacarpals 
due to nonservice-connected injury in 2000.  Thereafter, the 
Veteran incurred another injury as a result of intoxication which 
resulted in right thumb dislocation and laceration.  

The Veteran initially alleged that service-connected left wrist 
and/or right finger disabilities caused this accident based upon 
an alleged loss of grip on a stair rail.  However, in a statement 
received in October 2006, he essentially retracted the allegation 
by admitting of having "no recall of what happened" before, 
during and after the 2000 accident.  This was because he was 
rendered unconscious as a result of this accident per the 
Veteran's own statements (coma).  Thus, the Veteran's lack of 
candor on this issue also impeaches the overall credibility of 
his assertions for all claims.

The private neurologist in September 2005 described the Veteran 
as having "some decrease" in strength of intrinsic hand muscles 
due to associated pain but did not provide any further 
descriptive terminology.  On the other hand, the VA C&P examiner 
in July 2007 specifically found that the Veteran had 5/5 
musculoskeletal strength of the right hand, an essentially firm 
and tight fist and no additional limitations due to pain, 
fatigue, weakness, or lack of endurance with repetitive motion 
using three pound weights.

Overall, the Board finds that the July 2007 VA examiner's 
assessment regarding functional limitations of the overall right 
finger and hand functioning, regardless of service-connected 
origin, is quite specific and based upon a more thorough and 
accurate assessment that the November 2005 private examiner.  
Furthermore, the Board places greater probative weight to these 
findings than the vague and inconsistent report of limitations 
described by the Veteran. 

Similarly, the May 2009 VA C&P examiner conducted testing which 
included repeated motion testing of the right middle finger and 
the right long finger which found no additional motion 
limitations due to pain, weakness, fatigue or lack of endurance 
than reported and relied upon above.  In fact, this examiner 
specifically described the Veteran's right ring finger as 
demonstrating no functional impairment at all.  

Overall, the Board places significantly greater probative weight 
to the objective clinical findings by VA physicians who have 
evaluated the Veteran's service-connected right middle and ring 
finger disabilities based upon range of motion testing as well as 
repetitive testing to assess the overall functional impairment 
potentially caused by pain on use, weakness, lack of endurance, 
incoordination and fatigue.  The findings from these examiners 
greatly outweigh the Veteran's contentions, as these examiners 
have greater expertise and training than the Veteran in 
evaluating his right middle and ring finger disabilities.  
Furthermore, the findings from these examiners outweigh the vague 
and limited description of disability provided by the private 
examiner in November 2005.  

In so concluding, the Board is cognizant of the Court's holding 
in Mittleider v. West, 11 Vet. App. 181 (1998), which held that 
where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the Veteran's service-connected 
disability.

Clearly, in this case, the Veteran has significant disability 
involving his right hand of nonservice-connected origin.  
Regardless, the Board need not attempt to separate the effects of 
service-connected and nonservice-connected disorders at this time 
as the evidence considering the right finger and hand disability 
as a whole do not describe a level of impairment greater than the 
10 percent level.  As the preponderance of the evidence is 
against the claim, the claim is denied.  There is no doubt of 
material fact to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).


Laceration scar right middle finger

As noted above, the Veteran incurred injury to the right middle 
finger during service resulting in a laceration scar.  This 
disability has been evaluated as noncompensable by the RO.

The severity of disability resulting from a scar disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.118.  In general, separate 
ratings may be assigned based upon appearance, healing, and/or 
impairment of function of the part affected.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (holding that separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the symptomatology" 
of the other condition.)

Notably, this claim on appeal was filed in November 2003.  As 
such, this claim may only be evaluated according to the criteria 
in effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g).  
 
During the pendency of this appeal, VA issued a clarifying final 
rule for evaluating scar disabilities at 73 Fed. Reg. 54708 
(Sept. 23, 2008).  However, these amendments only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran expressly requests consideration under the new 
criteria, which he has not done here.  Therefore, the Board has 
no authority to consider these revisions in deciding this claim.  
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

DC 7800 pertains to scars in the region of the head, face, or 
neck which is not at issue in this case.

Under DC 7801, a 10 percent rating is warranted for scars, other 
than the head, face, or neck, that are deep or cause limited 
motion in an area or areas exceeding 6 square inches (39 sq. 
cm.).  A deep scar, according to Note 2, is one associated with 
underlying soft tissue damage.  Under Note 1, scars in widely 
separated areas, as on 2 or more extremities or on anterior and 
posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.

Under DC 7802, a 10 percent rating is warranted for scars that 
are superficial, do not cause limited motion, and cover area of 
144 inches (929 sq. cm).  A superficial scar, as defined in Note 
2, is one not associated with underlying soft tissue damage.  
Again, scars in widely separated areas, as on 2 or more 
extremities or on anterior and posterior surfaces of extremities 
or the trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  See Note 1 to 38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar that 
is superficial and unstable.  An unstable scar is defined at Note 
1 as one where, for any reason, there is frequent loss of 
covering over the scar.  A superficial scar is defined in Note 
(2) as one not associated with underlying soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for superficial 
scars that are painful on examination.  A superficial scar is 
again defined in Note (1) as one not associated with underlying 
soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation of 
function of the part affected.

Applying the criteria to the facts of this case, the Board finds 
that the Veteran is not entitled to a compensable rating for 
laceration scar of the right middle finger.  In this respect, the 
credible lay and medical evidence demonstrates that the right 
middle finger laceration scar is a superficial, stable scar which 
is not painful on examination, covers an area of less than 144 
inches (929 sq. cm), and does not result in any limitation of 
motion or functional impairment of the part affected.

VA C&P examination in February 2004 described the Veteran as 
manifesting a 3 cm linear, hypopigmented and flat scar over the 
third metacarpal on the right hand.  The scar was nontender to 
palpation, and had no adherence to underlying tissue or muscular 
involvement.  The VA examiner indicated that there was minimal to 
no residual cosmetic defect, and no functional disability related 
to the scar.

On VA examination in July 2007, the VA examiner described a 3 cm. 
pink, flat, flush, linear, very difficult to find scar which was 
nontender.

Overall, the February 2004 and July 2007 VA C&P examination 
reports provide strong evidence against a compensable rating for 
laceration scar of the right middle finger.  In this respects, 
these examiners similarly described a small, 3 cm scar which is 
difficult to see with the eye.  The scar is described as 
superficial in nature, nontender to examination, absent healing 
abnormalities and not causing functional impairment of any 
affected part.

Notably, the Board has carefully reviewed the remaining 
evidentiary record, to include examination reports and clinical 
records which fail to describe any current disability associated 
with this healed residual laceration scar.  In fact, the Board 
can find no statement or argument from the Veteran himself which 
is capable of satisfying any of the schedular criteria leading to 
a compensable rating.  In any event, the beliefs of the Veteran 
are greatly outweighed by the actual findings of the VA examiners 
who have greater training and expertise than the Veteran in 
evaluating the characteristics of a scar disability.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107.

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected left wrist, right middle and ring 
fingers, compression fractures of T-7 and T-8 and laceration scar 
of the middle finger have had on his activities of work and daily 
living.  In the Board's opinion, all aspects of these 
disabilities are adequately encompassed in the assigned schedular 
ratings.

With respect to the left wrist, right middle finger, right ring 
finger and right middle finger laceration scar, the Board finds 
that the Veteran's allegations of severe impairment to the extent 
of not being able to handle a golf club are not credible for the 
reasons provided above, to include his August 2010 statement to a 
VA examiner that he golfed regularly.  With respect to the left 
wrist, the Board finds that the Veteran meets the technical 
definitions for 30 percent and 40 percent ratings for the time 
periods shown, but the Board nonetheless notes that some 
examination reports describe some active motion.  The Board 
further finds no disability related to the right middle finger at 
all, including the scar, and that the currently assigned 10 
percent rating contemplates the right middle finger contracture 
at 40 degrees.

Similarly, with respect to the thoracic spine, the Veteran has 
been favorably provided separate 10 percent ratings for 
compression fractures of T-7 and T-8 based upon interpretation of 
old rating criteria.  The Board simply finds no additional 
aspects of disability warranting a higher rating still.  

The Board also finds no unusual aspects of these disabilities 
which are credibly established which are not addressed in the 
schedular criteria.

As the assigned schedular evaluations are adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

A pre-adjudicatory RO letter dated February 2004 provided the 
Veteran a substantially compliant generic VCAA notice particular 
to the increased rating claim on appeal.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this respect, this letter advised the Veteran of the types of 
evidence deemed necessary to substantiate his claims as well as 
the relative duties on the part of himself and VA in developing 
his claims.  The Veteran was further advised to submit evidence 
showing that his disabilities had worsened, which could include 
statements from his doctor containing physical and clinical 
findings, the results of any laboratory tests or x-rays, and the 
dates of examination or tests.  He could also submit statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disabilities had worsened.  Additionally, the Veteran could 
submit his own statement describing his symptoms, their frequency 
and severity, and other involvement, extension and additional 
disablement caused by his disabilities.

The Veteran was not provided pre-adjudicatory notice as to how VA 
determines disability ratings and effective dates of awards.  
This notice deficiency was cured with a corrective notice sent to 
the Veteran in July 2007.

Any prejudicial aspects of this notice deficiency was cured by 
the Veteran's July 2007 statement indicating that he had no 
additional information to submit in support of his claims, and 
the readjudication of the claims in the October 2010 supplemental 
statement of the case.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006).  Thereafter, the Veteran again reported in February 2008 
that he had submitted all records in support of his claims.

Moreover, the RO sent the Veteran an additional VCAA letter in 
September 2008 which, in addition to providing all information 
necessary for an increased rating claim, provided the Veteran 
copies of the actual diagnostic criteria applicable to the 
claims.  The Veteran responded later than month that he had no 
additional evidence or information to provide VA to support his 
claims.  Thus, in this case, VA has gone beyond the necessary 
notice requirements and the Veteran's own statements reflect that 
no prejudicial harm has accrued to him regarding the untimely 
fully compliant VCAA notice.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs and his VA 
clinical records.  The Veteran himself has submitted non-VA 
treatment records.  There are no outstanding requests to obtain 
any private medical records for which the Veteran has identified 
and authorized VA to obtain on his behalf.  

The record does include a statement submitted by the Veteran in 
April 2006 reporting his entitlement to monthly disability 
benefits from the Social Security Administration.  The Board 
remanded this case in August 2008, in assist the Veteran in 
associating these records with the claims folder.  In September 
2008, the RO received an affirmative response from the Social 
Security Administration that they were unable to locate any 
medical records after an exhaustive search, and that "[f]urther 
efforts would be futile."  The Veteran was advised of this 
unavailability of records, and his right to submit these records 
directly, by RO letter dated July 2010.  Based upon the 
representation from the only known custodian of records, the 
Board finds that VA has satisfied its duty to assist the Veteran 
in attempting to obtain Social Security Administration records.  
38 C.F.R. § 3.159(c)(2).

The Veteran was afforded VA C&P examinations of the left wrist, 
right hand and thoracic spine in February 2004, and VA 
examinations in July 2007.  These examination reports contain all 
findings necessary to evaluate the Veteran's right middle finger 
laceration scar.  Since the July 2007 VA examination was 
performed, the Board finds no credible lay or medical evidence 
suggesting an increased severity of right middle finger 
laceration scar residuals to the extent that a higher rating may 
still be possible. Thus, there is no duty to provide further 
medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).

However, the RO did provide the Veteran additional examination of 
the thoracolumbar spine, the left wrist, the right middle finger, 
and the right ring finger in May 2009 as well as additional 
examination of the both wrists in August 2010.  As discussed 
above, the VA examiner created clerical error in the May 2009 
examination report by incorrectly referring to a "LEFT" ring 
finger on one occasion in the examination report.  However, the 
Introduction section indicates the examiner's awareness that he 
was to evaluate the "metacarpophalangeal joint of the right ring 
finger" and findings related to the finger examined are 
consistent with prior findings for the right ring finger.  The 
Veteran has not argued that the wrong finger was evaluated.  As 
such, the Board finds that the VA examiner actually examined the 
correct right ring finger.

As to the findings for the thoracolumbar spine, the left wrist, 
the right middle finger, and the right ring finger, the Board 
finds that these examination reports address all findings 
necessary to decide the claims particularly in light of the 
multiple VA examinations of record which would supplement any 
perceived deficiencies.  With respect to these disabilities, the 
Board finds no credible lay or medical evidence since the May 
2009 VA examination reports suggesting an increased severity of 
disability to the extent that a higher rating may still be 
possible. Thus, there is no duty to provide further medical 
examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).

Finally, the Board notes that the Board remanded this case in 
August 2008 to provide additional notice of the right middle 
finger scar claim, request the Veteran to identify any additional 
pertinent records, attempt to obtain the Veteran's Social 
Security Administration records, and readjudicate the claims 
including consideration of 38 C.F.R. § 3.321(b).  The RO has 
substantially complied with all of these remand requests to the 
extent possible.  As such, there is no basis to remand this claim 
for noncompliance with prior Board remand orders.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claims being decided 
on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

ORDER

The claim of entitlement to a 30 percent rating, but no higher, 
for status post fracture of the left wrist for the time period 
from November 20, 2003 to May 14, 2009 is granted.

The claim of entitlement to a rating greater than 40 percent for 
status post fracture of the left wrist for the time period since 
May 15, 2009 is denied.

The claim of entitlement to an increased rating for compression 
fracture of T-7, currently evaluated as 10 percent disabling, is 
denied.

The claim of entitlement to an increased rating for compression 
fracture of T-8, currently evaluated as 10 percent disabling, is 
denied.

The claim of entitlement to an increased rating for residuals of 
fracture of the metacarpophalangeal joint of the right ring 
finger and rupture of the extensor tendon of the distal 
phalangeal joint of the right middle finger, currently evaluated 
as 10 percent disabling, is denied.

The claim of entitlement to a compensable rating for laceration 
scar of the right middle finger is denied.
REMAND

The Veteran seeks entitlement to an initial compensable 
evaluation for retained foreign body in the left eye, which is a 
claim currently on appeal.  Notably, the Veteran is also service-
connected for open angle glaucoma rated as 20 percent disabling.  
This claim is not currently on appeal.

The RO last adjudicated the issue involving the retained foreign 
body in the left eye in a September 2010 supplemental statement 
of the case.  Since that time, the Veteran has submitted a 
November 2010 private eye examination report and reported being 
scheduled for an unspecified eye surgery. 

In light of the above, the Board remands the claim for an initial 
rating for retained foreign body in the left eye to obtain 
current treatment records.  In light of the April 2010 VA eye 
examiner's assessment that the Veteran's visual difficulties were 
not related to the retained foreign body of the left eye, the 
Board has referred to the RO in the Introduction the issue of 
entitlement to an increased rating for open angle glaucoma.

Finally, in August 2008, the Board referred to the RO a 
reasonably raised claim of entitlement to TDIU.  In May 2009, the 
Court held that a request for TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities which is part 
of a pending claim for increased compensation benefits.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. 
Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of 
entitlement to TDIU is not a free-standing claim which must be 
pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim 
which has not been developed and adjudicated by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply 
with precedential Court opinion, this issue, therefore, is 
remanded for further development.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding the claim of entitlement 
to TDIU.

2.  Obtain the Veteran's clinical records of 
treatment for service-connected disabilities 
at the Providence, Rhode Island VA Medical 
Center (VAMC) since October 2008.

3.  Assist the Veteran in associating with 
the claims folder records from his private 
ophthalmologists C.M.C. and F.J. K., III, 
which includes any surgical reports for eye 
surgery scheduled in December 2010.

4.  After completion of any necessary notice, 
assistance and other development which may be 
deemed necessary, the RO should adjudicate 
the Veteran's claims of entitlement to TDIU 
and entitlement to an initial compensable 
evaluation for retained foreign body in the 
left eye. With respect to the latter claim, 
the RO should consider the November 2010 
private examination report and any additional 
records.  If the benefit sought on appeal 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


